

116 HR 403 IH: To repeal a restriction on the use of funds by the Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporate political activity.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 403IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Levin of Michigan (for himself, Mr. Case, Mr. Deutch, Mr. Gallego, Mrs. Hayes, Mr. Kim of New Jersey, Mr. Lieu, Mr. McGovern, Ms. Norton, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Ms. Spanberger, Mr. Suozzi, Mr. Tonko, Mr. Trone, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo repeal a restriction on the use of funds by the Securities and Exchange Commission to ensure shareholders of corporations have knowledge of corporate political activity.1.RepealSection 631 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) is hereby repealed.